DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.1 7(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered.

Remarks
Claims 1-17, 19-20, and 29 are cancelled.
Claims 18, 21-22, 24-25, 27-28, 30, and 32-35 are amended.
Claims 23, 26, and 31 are withdrawn from further consideration.
Claim 36 is new.
Claims 18, 21-28, and 30-36 are pending.


Claim Objections
Claims 28, 30, and 32 are objected to because of the following informality:
	
	Claim 36 is objected to because of the informality in the recitation "the second solar panel the initial orientations" in lines 6-7.  Examiner suggests changing the recitation to “the second solar panel in the initial orientations”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18, 21-22, 24-25, 27-28, 30, and 32-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 18 recites “determining current angular orientations of a first solar panel and a second solar panel” in lines 3-4, which is not supported by the specification or previously presented claims.  The specification including all figures or originally presented claims does not support the recitation.  All claims which depend on clam 18 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 18 recites “in the initial angular orientations of the first solar panel and the second solar panel, measuring electric current through the first solar panel and the second solar panel generated by the solar illumination” in lines 10-11, which is not supported by the specification or previously presented claims.  The specification including all figures or originally presented claims does not support the recitation.  All claims which depend on clam 18 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 18 recites “determining desired angular orientations of the first solar panel and the second solar panel based on the initial angular orientations of the first solar panel and the second solar panel and the electric current through the first solar panel and the second solar panel in the initial angular orientations” in lines 12-15, which is not supported by the specification or previously presented claims.  The specification including all figures or originally presented claims does not support the recitation.  All claims which depend on clam 18 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 18 recites “controlling rotation of the first solar panel around the first rotation axis and the second solar panel around the second rotation axis to reorient the first solar panel and the second solar panel to the desired angular orientations” in lines 16-18, which is not supported by the specification or previously presented claims.  The specification including all figures or originally presented claims does not support the recitation.  All claims which depend on clam 18 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 22 recites “wherein the desired angular orientations increase power generated by the first solar panel and the second solar panel and decrease power generated by one or more 
	Claim 24 recites “wherein determining the desired angular orientations of the first solar panel and the second solar panel comprises determining an amount of shading of the first solar panel and the second solar panel by one or more other solar panels in the solar panel array based on the electric current through the first solar panel and the second solar panel in the initial angular orientations” in lines 1-5, which is not supported by the specification or previously presented claims.  The specification including all figures or originally presented claims does not support the recitation.  All claims which depend on clam 24 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 28 recites “determining initial orientations of one or more other solar panels in the solar panel array; and in the initial angular orientations of the one or more other solar panels, measuring electric current through the one or more other solar panels generated by the solar illumination; wherein determining the desired angular orientations of the first solar panel and the second solar panel comprises comparing the electric current through the first solar panel and the second solar panel to the electric current though the one or more other solar panels” in lines 1-9, which is not supported by the specification or previously presented claims.  The specification including all figures or originally presented claims does not support the recitation.  All claims which depend on clam 28 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 33 recites “in the initial angular orientations of the first solar panel and the second solar panel, measuring a voltage across the first solar panel and the second solar panel; and determining the desired angular orientations of the first solar panel and the second solar panel based on the initial orientations of the first solar panel and the second solar panel, the electric current through the first solar panel and the second solar panel in their initial orientations, and 
	Claim 34 recites “wherein the articulating joint is centered on a support structure that supports the articulating joint above an underlying surface” in lines 1-2, which is not supported by the specification or previously presented claims.  The specification including all figures or originally presented claims does not support the recitation.  All claims which depend on clam 34 are rejected by virtue of dependency.  Appropriate correction is required.
	
Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 36 recites “the initial orientations” in line 5 and in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites "the current angular orientations".  Appropriate correction is required.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18, 21-22, 24-25, 27, and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over BALACHANDRESWARAN (US 20130056614 A1) in view of REISCH (US 20140054433 A1).
	Regarding claim 18, Applicant is reminded that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction (see MPEP § 2111.02 II).  As such, the preamble of claim 1 is not given patentable weight in the claim.
	However, BALACHANDRESWARAN teaches a method for controlling movement of solar panels within a solar panel array under solar illumination (see the following method for controlling movement of tracker panels within the tracker panel array under solar illumination, 
determining current angular orientations of a first solar panel and a second solar panel (see the current angular orientations at the triangular marker 502 of the left top tracker panel and right top tracker panel 104) (see Figs. 4-9, [0035]-[0039]), the first solar panel attached to a first solar panel support capable of rotating about a first rotation axis (The left top tracker panel is attached to a first tracker support member 116 which has a capability of rotating about a first rotation axis) and the second solar panel attached to a second solar panel support capable of rotating about a second rotation axis (The right top tracker panel is attached to a second tracker support member 116 which has a capability of rotating about a second rotation axis), the first solar panel support connected to the second solar panel support in such a manner that the first rotation axis and the second rotation axis are not collinear (see Figs. 4-9, [0020]-[0039]); 
in the current angular orientations of the first solar panel and the second solar panel, measuring electric power through the first solar panel and the second solar panel generated by the solar illumination (see the output power in FIGS. 5, 6, 7 and 8) (see Figs. 4-9, [0020]-[0039]); 
determining desired angular orientations of the first solar panel and the second solar panel based on the current angular orientations of the first solar panel and the second solar panel and the electric power through the first solar panel and the second solar panel in the current angular orientations (see the desired angular orientations at the triangular marker 506 of the tracker panels 104 based on the current angular orientations at the triangular marker 502 of the tracker panels 104 and the output power 
controlling a first rotation of the first solar panel around the first rotation axis and a second rotation of the second solar panel around the second rotation axis to reorient the first solar panel and the second solar panel to the desired angular orientations ([0036] The calibration process illustrated in FIGS. 5A-8B needs to be repeated for both axes of each tracker panel. In some embodiments, the process can be repeated closer and closer to the estimated position for optical alignment for each axis in order to fine tune the calibration; [0005] the tracker control unit being configured to monitor the output electrical power of the PV panels and control, in dependence on the monitored output electrical power, both: (i) power conversion of the output electrical power and (ii) the actuators of the PV tracker units, to optimize power output for the plurality of PV tracker units; The change of angle of the tracker panels 104 is considered to be “rotation”; see the first rotation of the left top tracker panel and the second rotation of the right top tracker panel) (see Figs. 4-9, [0005], [0029], [0035]-[0036], Claims 14-15).
	Regarding the claimed “the first rotation of the first solar panel around the first rotation axis driving the second rotation of the second solar panel around the second rotation axis through a flexible joint”, BALACHANDRESWARAN does not explicitly disclose the claimed feature.  However, REISCH discloses an alignment and/or tracking device for solar collectors and teaches the first rotation of the first solar panel around the first rotation axis driving the second rotation of the second solar panel around the second rotation axis through a flexible joint (The first rotation of the first solar collector around the first rotation axis in the portion g1 of the curved region G drives the second rotation of the second solar collector around the second rotation axis in the portion g2 of the curved region G through the articulation joint; see Figs. 2-3, 13-14, Abstract).  Additionally, REISCH discloses in curved region G, the distance from occupation (solar collectors 5′) to ground h1 remains approximately the same and it is 
  
	Regarding claim 21, Applicant is directed above for a full discussion as applied to claim 18.	
	BALACHANDRESWARAN teaches the desired angular orientations of the first solar panel and the second solar panel increase total power generated in the solar panel array by the solar illumination compared to the current angular orientations (see the rejection of claim 18 and Figs. 4-9, [0029], [0035]-[0036], Claims 14-15).

	Regarding claim 22, Applicant is directed above for a full discussion as applied to claim 18.
	BALACHANDRESWARAN teaches the desired angular orientations increase power generated by the first solar panel and the second solar panel (see the rejection of claim 18).

	Regarding claim 24, Applicant is directed above for a full discussion as applied to claim 18.	


	Regarding claim 25, Applicant is directed above for a full discussion as applied to claim 24.	
	BALACHANDRESWARAN teaches the desired angular orientations of the first solar panel and the second solar panel reduce the amount of shading of the first solar panel and the second solar panel compared to the current angular orientations (The desired angular orientations at the triangular marker 506 of the left top tracker panel and the right top tracker panel 104 shows the maximum power output, which reduce the amount of shading of the left top tracker panel and the right top tracker panel 104 to the initial angular orientations at the triangular marker 502 of the left top tracker panel and the right top tracker panel 104) (see the rejection of claim 18 and Figs. 4-8).

	Regarding claim 27, Applicant is directed above for a full discussion as applied to claim 25.	


	Regarding claim 33, Applicant is directed above for a full discussion as applied to claim 18.	
	BALACHANDRESWARAN teaches the flexible joint is an articulating joint (see the rejection of claim 18)..

	Regarding claim 34, Applicant is directed above for a full discussion as applied to claim 33.	
	Modified BALACHANDRESWARAN teaches the flexible joint is centered on a support structure that supports the flexible joint above an underlying surface (see the rejection of claim 18 and Fig. 14 of REISCH).

	Regarding claim 35, Applicant is directed above for a full discussion as applied to claim 34.	
	Modified BALACHANDRESWARAN teaches the support structure is a post and the flexible joint is centered on top of the post (see the rejection of claim 18 and Fig. 14 of REISCH).

	Regarding claim 36, Applicant is directed above for a full discussion as applied to claim 18.	
	BALACHANDRESWARAN teaches in the initial angular orientations of the first solar panel and the second solar panel (see the initial angular orientations at the triangular marker 502 of the left top tracker panel and right top tracker panel 104), measuring a voltage across the 

Response to Arguments
	Applicant's arguments filed on 03/29/2021 have been fully considered, but they are not persuasive.
	Regarding the rejections under 35 USC § 112a, 
	Applicant’s argument: Paragraph [0041], [0058] support the recitation “determining initial (current) angular orientations of a first solar panel and a second solar panel” in claim 18, which is not persuasive.
	Examiner’s answer: The paragraphs do not support the recitation.
	Applicant’s argument: Paragraph [0042] supports the recitation “in the initial angular orientations of the first solar panel and the second solar panel, measuring electric current through the first solar panel and the second solar panel generated by the solar illumination” in claim 18, which is not persuasive.
	Examiner’s answer: The paragraph [0042] does not support the recitation.

	Examiner’s answer: The paragraph [0075]-[0076] do not support the recitation.
	Applicant’s argument: Paragraph [0042] supports the recitation “wherein determining the desired angular orientations of the first solar panel and the second solar panel comprises determining an amount of shading of the first solar panel and the second solar panel by one or more other solar panels in the solar panel array based on the electric current through the first solar panel and the second solar panel in the initial angular orientations” in claim 24, which is not persuasive.
	Examiner’s answer: The paragraph [0042] does not support the recitation.
	Applicant’s argument: Paragraph [0042] supports the recitation “determining initial orientations of one or more other solar panels in the solar panel array; and in the initial angular orientations of the one or more other solar panels, measuring electric current through the one or more other solar panels generated by the solar illumination; wherein determining the desired angular orientations of the first solar panel and the second solar panel comprises comparing the electric current through the first solar panel and the second solar panel to the electric current though the one or more other solar panels” in claim 28, which is not persuasive.
	Examiner’s answer: The paragraph [0042] does not support the recitation.
	Applicant’s argument: Paragraph [0042] supports the recitation “in the initial angular orientations of the first solar panel and the second solar panel, measuring a voltage across the 
	Examiner’s answer: The paragraph [0042] does not support the recitation.
	Applicant’s argument: Paragraph [0079] supports the recitation “wherein the articulating joint is centered on a support structure that supports the articulating joint above an underlying surface” in claim 34, which is not persuasive.
	Examiner’s answer: The paragraph [0079] does not support the recitation.
	Regarding claim 18, Applicant’s argument regarding that the prior art does not teach or suggest the amended claim 18 in P12-P15, is not persuasive.
	REISCH teaches the first rotation of the first solar panel around the first rotation axis driving the second rotation of the second solar panel around the second rotation axis through a flexible joint (The first rotation of the first solar collector around the first rotation axis in the portion g1 of the curved region G drives the second rotation of the second solar collector around the second rotation axis in the portion g2 of the curved region G through the articulation joint; see Figs. 2-3, Abstract).  Therefore, Modified BALACHANDRESWARAN in view of REISCH teaches all limitations required by the amended claim 18.
	
Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726